DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of species A in the reply filed on 07/11/2022 is acknowledged.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 – 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Platt (US 2,364,096).
Regarding claim 1, Platt discloses an apparatus for generating torque, comprising: a lifting rotor (8) and a torque rotor (51), and configured to spin the lifting rotor in a first direction to generate lift for the apparatus and spin the torque rotor in a second direction to generate drag-torque for the apparatus, wherein the torque rotor and the lifting rotor are coupled or decoupled from one another during flight or on ground (claim 4 of Platt teaches that the two rotos are interconnected/ coupled). While Platt discloses a hydraulic engine, it fails to teach a motor coupled to the rotors. However, Examiner takes Official Notice that the use of a motor as an alternate means of actuating rotors is very well known in the art. It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to use a motor in order to reduce weight.
Regarding claim 2, Platt discloses that a rotation rate of the lifting rotor is different than a rotation rate of the torque rotor due to drag generated by the spinning of the torque rotor (Page 2; Left column, lines 40 – 55).
Regarding claim 3, Platt inherently discloses that a moment of inertia for the lifting rotor is different from a moment of inertia for the torque rotor.  
Regarding claim 4, Platt discloses that the torque rotor is located above or below, the lifting rotor (Fig. 2).  
Regarding claim 5, Platt discloses that the spinning of the torque rotor in the second direction is opposite to that of the spinning of the lifting rotor in the first direction (Page 1; Left column, lines 26 – 36).  
Regarding claim 6, Platt discloses that the torque rotor has a parallel spin axis to that of, and is co-aligned or offset from, the lifting rotor (Fig. 2, Platt).  
Regarding claim 7, Platt as modified discloses that the motor is configured to temporarily de- spin the torque rotor, allowing the apparatus to land or hover.  
Regarding claim 8, Platt fails to explicitly disclose that the lifting rotor has more mass and a higher moment of inertia than that of the torque rotor, allowing the apparatus to maintain flight without input from the torque rotor. However, it would have been an obvious matter of design choice to make the lifting rotor of higher mass and a higher moment of inertia than that of the torque rotor, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).
Regarding claim 9, Platt discloses that the lifting rotor is configured to store kinetic energy from the torque rotor, allowing the apparatus to maintain flight when the torque rotor is temporarily de-spun or is stopped (Page 10; Left column, lines 62 – 73).  
Regarding claim 10,Platt inherently discloses that the spin rate of the torque rotor is dependent both upon a length of moment arm of the torque rotor measured from a center axis of rotation of the apparatus and the drag produced by the torque rotor.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VALENTINA XAVIER whose telephone number is (571)272-9853. The examiner can normally be reached 10 am - 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Huson can be reached on (571) 270-5301. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VALENTINA XAVIER/Primary Examiner, Art Unit 3642